ACCEPTED
                                                                                        05-14-00685-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                   8/7/2015 10:43:32 AM
                                                                                             LISA MATZ
                                                                                                 CLERK

                              No. 05-14-00685-CV

                                                                      FILED IN
                                                               5th COURT OF APPEALS
                           In the Fifth Court of Appeals           DALLAS, TEXAS
                                   Dallas, Texas               8/7/2015 10:43:32 AM
                                                                     LISA MATZ
                                                                       Clerk


                               John F. Quintanilla,

                                    Appellant,

                                        v.

                              Baxter Painting, Inc.,

                                    Appellee.



                  APPEAL FROM CAUSE NO. DC-12-13607-A
       14TH   JUDICIAL DISTRICT COURT, DALLAS COUNTY, TEXAS
                     HON. ERIC V. MOYE, PRESIDING



  NOTICE OF APPEARANCE OF LEAD COUNSEL AND CHANGE OF
                      FIRM NAME

TO THE HONORABLE FIFTH COURT OF APPEALS:

      PLEASE TAKE NOTICE THAT Mr. Sambar K. Mukerji, makes and files his

Appearance as Lead Counsel of Record for the Appellant, in the place and stead of

Mr. Leonoid Kishinevsky. Please forward all future notices to Appellant’s Lead

Counsel f Record, Mr. Sambar K. Mukerji, Mukerji Law Firm, PC, 2405 Smith
                                         1
Street, Houston, Texas 77006, (713) 222-1222, (713) 222-0555 (FAX),

smukerji@mukerji@mukerjilaw.com.

                                      Respectfully submitted,

                                      MUKERJI LAW FIRM, P.C.


                                      By: /s/ Sam K. Mukerji
                                           Sam K. Mukerji
                                           State Bar No. 24053377
                                           2405 Smith Street
                                           Houston, TX 77006
                                           Tel: (713) 222-1222
                                           Fax: (713) 222-0055
                                           smukerji@mukerjilaw.com

                                      ATTORNEYS FOR PLAINTIFF

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument was
served upon all counsel of record pursuant to Rule 21a of the Texas Rules of Civil
Procedure on this the 7th day of August, 2015.

Mr. James W. Grau
Grau Law Group, PLLC
1445 Ross Ave., Suite 4700
Dallas, Texas 75202



                                            /s/ Sam K. Mukerji
                                            SAM K. MUKERJI




                                        2